Case 2:17-cv-12056-VAR-RSW ECF No. 37, PageID.1721 Filed 03/29/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

Christina Smith,
                                                   CASE NUMBER: 17-12056
                    Plaintiff,                     HONORABLE VICTORIA A. ROBERTS
                                                   MAGISTRATE JUDGE WHALEN
v.

Commissioner of Social Security,

                    Defendant.
                                             /

               ORDER ADOPTING REPORT AND RECOMMENDATION
                 AND GRANTING MOTION FOR ATTORNEY FEES

      On February 10, 2021, Magistrate Judge Whalen issued a Report and

Recommendation [Doc. 33], recommending that Plaintiff’s Motion for Attorney Fees be

GRANTED. Defendant filed objections [ECF 35] but later withdrew them [ECF 36].

Since neither party filed objections within the fourteen day period pursuant to

Fed.R.Civ.P 72(b) and 28 U.S.C. § 636(b)(1), the Court adopts the Report and

Recommendation.

      Plaintiff’s motion is GRANTED.

      ORDERED.

                                          s/ Victoria A. Roberts
                                         Victoria A. Roberts
                                         United States District Judge

Dated: March 29, 2021
